44 A.D.3d 1020 (2007)
845 N.Y.S.2d 375
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
CURTIS R. ADAMS, Appellant.
Appellate Division of the Supreme Court of the State of New York, Second Department.
Decided October 30, 2007.
Rivera, J.P., Krausman, Florio and Dillon, JJ., concur.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, the County Court providently exercised its discretion in denying his request for a downward departure from his presumptive risk level as shown on the risk assessment instrument. The defendant failed to present clear and convincing evidence of special circumstances warranting such a departure. In fact, his contention that his ill health would militate against his reoffending is belied by his own actions in committing a sexual offense at a time when his kidneys allegedly had already failed (see People v Inghilleri, 21 AD3d 404, 405-406 [2005]; People v Davis, 26 AD3d 364 [2006]; cf. People v Abdullah, 31 AD3d 515, 516 [2006]).
In light of our determination, we need not reach the People's contentions.